Citation Nr: 0023660	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from July 1977 
to October 1981, and from August 1982 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That letter informed the veteran 
that he had not submitted new and material evidence to reopen 
his claims for service connection for hearing loss and 
tinnitus.  

On the January 1999 Statement of the Case (SOC) the RO 
indicated that the issue involving hearing loss was one of 
service connection rather than reopening of the claim.  
However, the issue was previously denied and the veteran was 
informed in the October 1998 letter that he had not submitted 
new and material evidence to reopen this claim.  Reopening a 
claim for service connection which has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
a result, the proper issue to be adjudicated in this matter 
is whether the veteran has submitted new and material 
evidence to reopen his claim for service connection for 
hearing loss.  The fact that the RO may have determined that 
new and material evidence was presented, and reopened the 
claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (On appeal, the U.S. Court of Appeals for the Federal 
Circuit (Federal Court) held that the U. S. Court of Veterans 
Appeals (Court) correctly construed 38 U.S.C. §§ 5108 and 
7104 in holding that the Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for hearing loss and 
tinnitus in December 1995; the veteran was notified of this 
decision on December 7, 1995 but did not file a timely appeal 

3.  No competent medical evidence establishing current 
hearing loss for VA purposes and/or tinnitus has been 
received since the December 1995 RO decision.  

4.  The evidence received since the December 1995 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1995 decision of the RO denying service 
connection for hearing loss and tinnitus is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).

2.  Evidence received since the December 1995 RO decision 
denying service connection for hearing loss and tinnitus is 
not new and material, and the veteran's claims for service 
connection for hearing loss and tinnitus have not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In this case, the RO denied service connection for hearing 
loss and tinnitus in a December 1995 rating decision and 
notified the veteran of the decision that same month.  The 
veteran did not file a timely appeal to the RO decision and 
it became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The specific matter under consideration in this case is 
whether hearing loss and tinnitus were incurred during the 
veteran's active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the December 1995 RO decision on 
the merits which bears substantially on the specific matter 
under consideration.

The evidence of record at the time of the December 1995 RO 
rating decision which was relevant to the veteran's claims 
for service connection for hearing loss and tinnitus was the 
veteran's service medical records and an August 1995 VA 
examination report.  The veteran's service medical records 
appear to be complete and cover both of his periods of 
military service.  However, the August 1995 VA audiology 
examination report is the most critical piece of medical 
evidence of record.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
10
10
15
20
20

The average pure tone decibel loss at the above frequencies 
was 15 for the right ear and 16 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 98 percent in the left ear.  The 
examination report notes that the veteran denied having 
tinnitus.  

As noted above, impaired hearing is considered a disability 
for VA purposes when:  the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  Based on the results of the August 
1995 VA examination the veteran did not have current hearing 
loss or tinnitus disabilities.  

In this case the evidence submitted since the December 1995 
RO decision that refers to the veteran's claimed hearing loss 
and tinnitus disorders includes: duplicate copies of some 
service medical records, a hardcopy printout of information 
from the American Tinnitus Association's website, and the 
veteran's own written statements.  The Board concludes that 
this evidence is not new.  Rather, this evidence is 
cumulative of evidence which was already considered when the 
RO denied service connection for hearing loss and tinnitus in 
December 1995.  Since this evidence is not "new," the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

The copies of service medical records submitted by the 
veteran are duplicate copies of service medical records which 
were of record at the time of the December 1995 rating 
decision.  As such, these records cannot be "new" evidence 
to warrant reopening of the veteran's claims.  

The hardcopy printout of information from the American 
Tinnitus Association's website is also not new evidence.  
This information refers only to tinnitus.  It provides a 
definition of tinnitus and indicates common causes of 
tinnitus one of which is exposure to loud noise.  However, 
this evidence is also not "new."  It is clear from the 
evidence of record that RO personnel and VA medical personnel 
are aware of what tinnitus is and that it can be caused by 
exposure to loud noises.  Certainly, as a medical 
professional in the audiology field, the examiner who 
conducted the August 1995 VA audiology examination was aware 
of the definition and causes of tinnitus.  In fact, the 
examiner specifically noted the veteran's noise exposure 
history both in service and subsequent to service as part of 
the examination.  However, the fact is that the veteran 
denied having tinnitus.  The RO personnel also indicated 
awareness of these facts.  The December 1995 rating decision 
specifically refers to acoustic trauma, noise exposure, 
during service.  

Finally, the veteran has submitted written statements in 
which he asserts that he has current hearing loss and 
tinnitus.  He also recounts his history of exposure to 
aircraft noise during service.  The evidence of the veteran's 
inservice noise exposure was previously considered at the 
time of the 1995 RO rating decision.  Moreover, the veteran's 
statements are not competent to establish that he incurred 
hearing loss and tinnitus during his active service.  While 
lay testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of his medical 
history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).  

The veteran's basic claim is that he incurred hearing loss 
and tinnitus as a result of exposure to loud noise during 
service.  The evidence of record confirms that the veteran 
served in the Air Force as a member of aircraft crew.  As 
such, he was almost certainly exposed to loud noises during 
service; this fact has never been in dispute.  Rather, the 
reason that the veteran's claim was denied in December 1995 
was because VA examination revealed that the veteran did not 
have a current hearing loss or tinnitus disability.  Simply 
put, the veteran needs to submit competent medical evidence 
of a current hearing loss that meets VA requirements and/or 
tinnitus to reopen his claim.  However, he has not done so.  
Rather, he has submitted evidence which is duplicative of 
that which was already of record at the time of the 1995 RO 
rating decision. 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the December 1995 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claims.  
The RO's prior denial of service connection for hearing loss 
and tinnitus remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection hearing loss, 
that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection tinnitus, that 
benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

